ITEMID: 001-66824
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF SIKORA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the length of the proceedings;Inadmissible under Art. 6-1 with regard to the fairness of the proceedings;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1925 and lives in Praszka.
5. On 28 March 1991 the applicant lodged a motion with the Oleśno District Court, claiming a division of inheritance and dissolution of co-ownership of a certain property.
6. The court held hearings on: 15 May 1991, 28 August 1991, 29 January 1992, 10 April 1992, 18 May 1992, 24 August 1992, 30 September 1992, 23 February 1993, 7 June 1993 and 28 March 1994.
7. Having regard to the lack of progress in the proceedings, and apparently aiming at obtaining possession of the property by other legal means, on 13 April 1993 the applicant lodged a motion with the Oleśno District Court, claiming acquisitive prescription of half of the property in question. By a decision of 11 May 1994 the Oleśno District Court dismissed her motion. By a decision of 27 September 1994 the Częstochowa Regional Court dismissed her further appeal and upheld the contested decision.
8. Further hearings in the dissolution case were held on 3 June 1998, 30 December 1999, 29 March 2000 and 23 May 2000.
9. The court ordered a number of expert opinions. They were submitted to the court on: 22 December 1991, 3 July 1992, 8 September 1997, 12 May 1998, 16 June 1998, 9 December 1998, 9 February 1999, 16 April 1999, 11 May 1999, 8 October 1999 and 27 November 2000.
10. By a decision of 10 January 2001 the Oleśno District Court stayed the proceedings due to the fact that one of the parties to the proceedings had died. By virtue of the same decision the court resumed the proceedings, having regard to his heirs' request that the proceedings be resumed.
11. On 3 June 2003 the Oleśno District Court gave a judgment on the merits.
12. On 16 December 2003 the Opole Regional Court dismissed the applicant's appeal.
13. By a decision of 28 June 2004 the Supreme Court declined to examine the cassation appeal, considering that it had not been shown that arguable public interest grounds existed which would justify the examination of the appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
